DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isheeta Patel on June 7, 2021.

The application has been amended as follows: 

Claim 1: Amend line 8 to read: “polymer layer having a top side directly contacting the second side.”

Claim 13: Amend line 13 to read: “the heat-sealable polymer having a top side directly bonded to the polyurethane.”

Claim 18: A method of forming a heat-sealable thermoprintable tape comprising:
on a first releasable paper;
	applying an aliphatic polycarbonate polyurethane coating to a second releasable paper;
	applying a polyurethane coating directly on to the aliphatic polycarbonate polyurethane coating on the second releasable paper without any interposing layers therebetween to form a second composite; and
	bonding the top side of the heat-sealable polymer of the first composite directly to the polyurethane coating of the second composite within the support layer with heat and pressure to form the heat-sealable thermoprintable tape having a printable surface on the aliphatic polycarbonate polyurethane coating, the printable surface having a surface roughness (RA) of at most 50 µin as measured by a profilometer 
wherein to apply the heat-sealable thermoprintable tape to a substrate, the first releasable paper is removed and the bottom side of the heat-sealable polymer directly bonds to the substrate without any interposing layers therebetween via a heat-seal process, and to print indicia on the printable surface, the second releasable paper is removed.

Claim 19. The method of claim 18, wherein applying the aliphatic polycarbonate polyurethane coating to the second releasable paper includes reverse-roll printing or gravure coating the aliphatic polycarbonate polyurethane coating.

polyurethane coating is bonded directly to a top surface.”

Election/Restrictions
Claims 1, 3-9, 11, 12 and 23-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 11, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3-9, 11-39 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, US 5,030,498 Okada et al and US 7,491,663 Perillon et al, do not teach or suggest . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781